Name: Commission Regulation (EEC) No 2824/84 of 5 October 1984 on the issue, in respect of the fourth quarter of 1984, of export licences for beef and veal benefiting from a special import treatment in a third country
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 266/8 Official Journal of the European Communities 6 . 10 . 84 COMMISSION REGULATION (EEC) No 2824/84 of 5 October 1984 on the issue , in respect of the fourth quarter of 1984 , of export licences for beef and veal benefiting from a special import treatment in a third country remainder available in respect of the fourth quarter of 1984 should be fixed at 1 252 tonnes, in the light of the quantities for which licences were issued in the course of the first three quarters of 1 984 ; Whereas, for the fourth quarter of 1984, the export licences must be issued in accordance with Articles 14 and 15 of Commission Regulation (EEC) No 2377/80 (4), as last amended by Regulation (EEC) No 3578/82 0, HAS ADOPTED THIS REGULATION : Article 1 Applications for export licences in respect of a total of 1 252 tonnes of beef and veal to be exported under Regulation (EEC) No 2973/79 may be lodged in respect of the fourth quarter of 1984. The export licences shall be issued in accordance with Articles 14 and 15 of Regulation (EEC) No 2377/80 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1984 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for the exportation of agricultural products which may benefit from a special import treatment in a third country ('), and in particular Article 1 (2) thereof, Having regard to Commission Regulation (EEC) No 2973/79 of 21 December 1979 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country (2), as last amended by Regulation (EEC) No 3582/81 (  '), and in particular the second subparagraph of Article 1 ( 1 ) thereof, Whereas under Regulation (EEC) No 2973/79 the quantity of beef and veal of Community origin, fresh , chilled or frozen, which may be exported to the United States of America during each of the first three quarters of the year, qualifying for special treatment, is fixed at 1 250 tonnes ; whereas, under the second subparagraph of Article 1 ( 1 ) of that Regulation , the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 334, 28 . 12 . 1979, p . 8 . 0 OJ No L 336, 29 . 12 . 1979, p . 44 . 0 OJ No L 359 , 15 . 12 . 1981 , p . 14 . (4) OJ No L 241 , 13 . 9 . 1980, p . 5 . 0 OJ No L 373 , 31 . 12 . 1982, p . 59 .